UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4803
RONNIE R. SMITH, a/k/a Blind,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                          (CR-02-501-DWS)

                      Submitted: October 10, 2003

                      Decided: October 30, 2003

    Before TRAXLER, KING, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Stacey Denise Haynes, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SMITH
                              OPINION

PER CURIAM:

   Ronnie R. Smith pled guilty before a magistrate judge to being a
felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g),
924(a)(2) (2000). The district court sentenced Smith to a ninety-four-
month prison term to be followed by three years of supervised release.
Smith appeals his conviction and sentence. Counsel has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), raising
two issues but stating that, in his view, there are no meritorious
grounds for appeal. Smith was informed of his right to file a pro se
supplemental brief but has not done so. We affirm.

   Counsel first questions whether the magistrate judge properly con-
ducted the Fed. R. Crim. P. 11 colloquy. Our review of the record
leads us to conclude that there is no plain error in the plea proceeding.
See United States v. Martinez, 277 F.3d 517, 524-25 (4th Cir.) (dis-
cussing standard of review), cert. denied, 537 U.S. 899 (2002). The
magistrate judge fully complied with the mandates of Rule 11 in
accepting Smith’s guilty plea. See United States v. Osborne, ___ F.3d
___, 2003 WL 22218295, at *2 (4th Cir. Sept. 25, 2003) (No. 02-
4089) (holding that taking guilty plea is permissible as "additional
duty" for magistrate judge and that de novo review by district court
not required unless parties so demand).

   Next, counsel raises as a potential issue the calculation of Smith’s
sentence. We find no plain error in the calculation of Smith’s total
offense level or criminal history category. See id. (stating standard of
review). Further, Smith’s ninety-four-month sentence is within the
applicable sentencing guidelines range and is below the ten-year stat-
utory maximum. See 18 U.S.C. § 924(a)(2) (setting forth statutory
maximum for violation of § 922(g)). Smith’s challenge to the court’s
imposition of a sentence within a properly calculated guideline range
does not state an appealable question under 18 U.S.C. § 3742(a)
(2000). United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm Smith’s
conviction and sentence. This court requires that counsel inform his
                        UNITED STATES v. SMITH                        3
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED